 



EXHIBIT 10.59
MARKETING DEVELOPMENT AGREEMENT
between
Taiwan Kolin Company Limited
and
Syntax Groups Corporation

1   PARTIES

This Marketing Agreement (“Agreement”) is made and entered into, by and between
Taiwan Kolin Company Limited, incorporated in Taiwan, whose registered office is
at 11/F No.86, Section 1, Chung Ching South Road, Taipei, Taiwan (the
“Supplier”), and Syntax Groups Corporation, incorporated in the State of
California, the United States of America, whose registered office is at 20480 e.
Business Parkway, City of Industry, CA91789, U.S.A. (the “Customer”).

2   RECITALS

The Customer is the sole distributor for the Supplier’s products in the consumer
electronic field, which includes but not limited with the LCD/ LCOS TV product
lien up; at the time of execution of this Agreement an authorized 2.5% per each
invoice dollar amount (USD) in which will be calculated by the end of each month
will be issued and are fully paid and credit as fully paid as the Market
Development Fund from the Supplier to the Customer.
The Supplier has agreed to provide up to 2.5% per each invoices amount in the
efforts of the Customer in developing the entire America continent markets upon
the terms and conditions hereinafter contained.
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the receipt and sufficiency of which are hereto hereby agree as
follows:

3   ISSUE AND CREDITED AMOUNT   3.1   The CUSTOMER shall issue to the Supplier
an invoice or debit memo by the end of each month based on the current month
total invoice value of 2.5% as the Market Development Fund supported by the
Supplier to the Customer.

Page 1 of 4



--------------------------------------------------------------------------------



 



3.2   The Customer shall provide the monthly total actual expenses to the
Supplier as the proof of the Market Development efforts conducted during the
current month.   4   EXECUTION   4.1   The Supplier shall sign off the monthly
debit memo provided by the Customer execution of this Agreement:   4.1.1   This
Agreement will be in full force from March 1st 2003 with continued executions
for each month till the end of business relationship between the Supplier and
the Customer with 90 days advance notice by either party.   4.1.2   Such other
and further; documents as may be reasonably required to cause and effect the
transaction contemplated by this Agreement.   5   ACCESS OF INFORMATION

The directors, officers, shareholders, employees, agents and representatives
(“Representatives”) of the Customer shall grant the Supplier and its
Representatives full access to the Customer’s properties, inventory on hand,
facilities, books and records, financial and operating data, contracts and other
documents or information as the Supplier or its Representatives may reasonably
request.

6   NO MATERIAL CHANGES

The Customer agrees that from and after the execution of this Agreement until
the earlier of the termination of this Agreement or the execution and delivery
of a new agreement, the Customer’s business and operations will be conducted in
the ordinary course and in substantially the same manner as such business and
operations have been conducted in the past. The Customer will notify the
Supplier of any extraordinary transactions, financing or business involving the
Customer or its affiliates.

Page 2 of 4



--------------------------------------------------------------------------------



 



7   WARRANTIES OF THE CUSTOMER   7.1   The Customer hereby warrants and
represents to the Supplier that the Customer is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
the U.S.A.   7.2   The Customer hereby warrants and represents that the Customer
knows of no judgments, claims, liens or proceedings against the Customer, or
against its assets.   7.3   In the event that any warranty or representation
contained herein above is deemed unenforceable under the laws of any
jurisdiction, the remaining warranties and representations to the extent they
are enforceable shall remain in full force and effect, and the Supplier and the
Customer hereby agree that a court or arbitrator may cause these warranties and
representations concerning disclosure of confidential and sensitive business
information to the reasonable extent possible given the express intentions and
agreements of the Supplier and the Customer to have such warranties and
representations construed and enforced.   8   WARRANTIES OF THE SUPPLIER   8.1  
The Supplier hereby warrants and represents to the Customer that the Supplier is
a corporation duly organized, validly and in good standing under the laws of
Taiwan.   8.2   The Supplier hereby warrants that the Supplier has all requisite
power and authority to execute and perform its obligations under this Agreement
and consummate the transactions contemplated hereby.   8.3   There is no
litigation, suit, proceeding, action, claim or investigation, at law or in
equity, pending, or to the best knowledge of the Supplier, threatened against,
or affecting in any way, the Supplier’s ability to perform its obligations as
contemplated by this Agreement.

Page 3 of 4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates
indicated herein below.

          Taiwan Kolin Company Limited    
 
       
Name:
  Roger Kao    
 
  Vice President    
 
       
Signed:
  /s/ Roger Kao    
 
 
 
   
Date:
  03/1/04    
 
        Syntax Groups Corporation    
 
       
Name:
  James Li    
 
  Chief Executive Officer    
 
       
Signed:
  /s/ James Li    
 
 
 
   
Date:
  3/1/2004    

Page 4 of 4